Citation Nr: 1810449	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-20 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a November 2007 rating decision that denied of entitlement to service connection for teeth grinding (bruxism).

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for obstructive sleep apnea.  

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for teeth grinding, to include as secondary to obstructive sleep apnea.

4.  Entitlement to service connection for headaches, to include as secondary to teeth grinding.


REPRESENTATION

Veteran represented by:	Vincent J. Pastore, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to April 1993 with a period of active duty for training from July 1985 to January 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2011 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issues of entitlement to service connection for obstructive sleep apnea, teeth grinding, and headaches are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  The evidence has not established, without debate, that the correct facts, as then known, were not before the RO at the time of the November 2007 rating decision denying the claim of entitlement to service connection for teeth grinding, or that the RO incorrectly applied the applicable laws and regulations existing at the time.

2.  An unappealed November 2007 rating decision denied service connection for obstructive sleep apnea and teeth grinding, and no new and material evidence was received within one year of the denial.  

3.  The evidence added to the record after the expiration of the appeal period following the November 2007 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for obstructive sleep apnea and teeth grinding.


CONCLUSIONS OF LAW

1.  The November 2007 rating decision that denied entitlement to service connection for teeth grinding was not clearly and unmistakably erroneous.  38 U.S.C. §§ 5109A, 7105 (2012); 38 C.F.R. § 3.105 (2017).

2.  Subsequent to the final November 2007 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for obstructive sleep apnea.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

3.  Subsequent to the final November 2007 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for teeth grinding.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE in the November 2007 Decision

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.

A three-pronged test is used to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to the alleged error and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo, 6 Vet. App. at 43-44.  

If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003). 

The Veteran has raised claims of CUE in a November 2007 rating decision that denied a claim of entitlement to service connection for teeth grinding (bruxism).  The rating decision states that service connection for teeth grinding as secondary to sleep apnea could not be established because sleep apnea was not found to be related to service and that no evidence showed that teeth grinding was incurred in or aggravated by service.  

A December 2011 statement in support of the CUE claim contends that the November 2007 rating decision was CUE because there was evidence that the disability began in service.  The Veteran further contents that service treatment records reveal that he was seen for dental treatment in April 1990 when he complained that he bruxes at night and that he then had an appointment in May 1990 for malposed teeth.  Thus, he argues that the first evidence of bruxism was present in service and that but for VA's error, the claim would have been granted.  

However, as noted, the November 2007 rating decision denied the claim for service connection for teeth grinding because the evidence did not show that the disability was incurred in or aggravated by service.  There are three elements to a claim for service connection:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  

In November 2007, the element missing from the claim was the medical evidence of a nexus between the in-service injury and the current disability.  As there was evidence of a current disability and an in-service disability, scheduling of a VA examination to determine whether a nexus was present was warranted, but failure to fulfill the duty to assist does not amount to CUE.  

When looking to the facts before the RO in November 2007, it was not "undebatable" that the Veteran's teeth grinding in 2007 was associated with his subjective complaints of teeth grinding in 1990.  Neither he nor the record reveals an error on the part of the RO that, had it not occurred, would have supported a different outcome.  For these reasons, CUE in the November 2007 rating decision is not established.  Therefore, the appeal is denied.

Finally, VA's duties to notify and assist claimants under the Veterans Claims Assistance Act of 2000 (VCAA) do not apply to claims alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, no further discussion of VCAA duties to notify or assist will take place regarding the CUE issue.  

New and Material Evidence

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  38 C.F.R. 
§ 3.156(a).  

Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  That is, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).

A November 2007 rating decision denied claims of entitlement to service connection for obstructive sleep apnea and teeth grinding on the basis that the disorders were not incurred in service.  The Veteran did not file an appeal of that decision, and no new and material evidence was received within one year of the denial.  Therefore, the decision became final.

Since the November 2007, additional medical evidence and lay statements have been received.  Specifically, a November 2010 statement from Dr. RCM who indicated that he has been treating the Veteran since June 1999 for multiple illnesses, including sleep apnea.  Dr. RCM discussed the Veteran's medical history, including his assertions of a history of loud snoring dating back to service, and found that sleep apnea has been present for some time, and possibly during service.   

In addition, a May 2014 lay statement from DH, the Veteran's supervisor during his service from 1988 to 1989, reported that the Veteran would sleep all day and still be tired, which DH attributed to the Veteran's snoring and stopping breathing.  This evidence is neither cumulative nor redundant of the evidence of record in November 2007 and it relates to an unestablished fact necessary to substantiate the claim, namely it suggests a relationship between sleep apnea and service.  

As for the Veteran's teeth grinding, in his September 2010 claim, he reported that his teeth were in bad shape due to long-standing grinding of the teeth, despite use of a mouth guard.  This evidence is neither cumulative nor redundant of the evidence of record in November 2007 and it relates to an unestablished fact necessary to substantiate the claim, in that it suggests that his teeth-grinding has been present for the many years since service. 

Therefore, new and material evidence has been received to reopen the claims of entitlement to service connection for obstructive sleep apnea and teeth grinding, and the appeal is granted as to those issues.  

To the extent that the claims have been reopened, this constitutes a full grant of the benefits and no further action is required to comply with the VCAA, 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107 and the implementing regulations. 


ORDER

The November 2007 rating decision that denied entitlement to service connection for teeth grinding was not CUE and the appeal is denied. 

New and material evidence having been received, the application to reopen the claim of entitlement to service connection for obstructive sleep apnea is granted.

New and material evidence having been received, the application to reopen the claim of entitlement to service connection for teeth grinding is granted.


REMAND

With reopening of the claims for obstructive sleep apnea and teeth grinding, the Board determines that additional development is needed.  The Veteran has not been provided examinations to assess the etiology of either of these disorders.  He also was not afforded an examination to assess the existence and etiology of headaches, which he has claimed as secondary to his obstructive sleep apnea and/or teeth grinding.  Therefore, the claims will be remanded so that examinations may be scheduled.  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Schedule the Veteran for an examination to determine the etiology of his obstructive sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner is asked to offer a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that obstructive sleep apnea originated during active service or is otherwise etiologically related to active service, to include related to the in-service events described in lay statements.  

For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Schedule the Veteran for an examination to determine the etiology of his teeth grinding.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner is asked to offer a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that teeth grinding originated during active service or is otherwise etiologically related to active service, to include related to the in-service events described in lay statements.  

If the answer to the above is negative, the examiner is asked to offer a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the teeth grinding was caused or aggravated beyond normal progression by one or more of the Veteran's service-connected disabilities, to include obstructive sleep apnea. 

For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service events or injury or of symptoms experienced.

The rationale for each opinion expressed must also be provided.  The opinion and rationale must separately address causation and aggravation.  If the examiner is unable to provide any required opinion, he or she should explain why.  

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Schedule the Veteran for an examination to determine the nature and etiology of his headaches.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner is asked to offer a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that headaches were caused or aggravated beyond normal progression by one or more disabilities, to include teeth grinding. 

For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of his medical history and of symptoms experienced.

The rationale for each opinion expressed must also be provided.  The opinion and rationale must separately address causation and aggravation.  If the examiner is unable to provide any required opinion, he or she should explain why.  

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  Then, readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his attorney, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


